         Case 3:11-cr-00478-JO         Document 47       Filed 06/26/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                           Case No. 3:11-cr-00478-JO-1

                                     Plaintiff,       ORDER GRANTING MOTION TO
                                                      REDUCE SENTENCE
                         v.

  PEDRO CRUZ GONZALES,

                                  Defendant.

JONES, Senior District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective June 26, 2020, followed by a term of five years’ supervised release. The Court concludes

that the defendant does not pose a danger to any other person or the community. The U.S. Probation

Office has approved a release plan for Mr. Gonzales. The Court adds the following conditions of

supervised release: (1) self-quarantine at the approved residence for a period of 14 days; (2) home

confinement until January 1, 2023; and (3) the completion of drug treatment and domestic violence

treatment as directed by the probation officer. This sentence reduction is consistent with the

currently applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
          Case 3:11-cr-00478-JO        Document 47       Filed 06/26/20     Page 2 of 2




       IT IS HEREBY ORDERED that Defendant shall be released on Friday, June 26, 2020, for

travel to his approved release residence in Oregon. Upon his arrival at the residence, the defendant

shall be required to adhere to a 14-day quarantine period at the residence, subject to location

monitoring at the discretion of U.S. Probation, unless the U.S Probation Office authorizes

interruption of the quarantine for urgent reasons.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

home confinement up to January 1, 2023, and the completion of a drug treatment and domestic

violence treatment program as approved by the U.S. Probation Office. An amended judgment and

commitment order shall be prepared and entered forthwith in accordance with this decision.
                  26th day of June, 2020.
       Dated this _____


                                              /s/ Robert E. Jones
                                              Hon. Robert E. Jones
                                              Senior United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
